Title: From George Washington to Robert Cary & Company, 13 February 1764
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon 13th February 1764.

The Inclosed is a Copy of my last of the 22d Ulto—We have been curiously entertained of late with the description of an Engine lately constructed (I beleive in Switzerland, and undergone some Improvements since in England) for taking up Trees by the Roots—among other things it is related that Trees of considerable Diameter are forced up by this Engine—that Six hands in working one of them will raise two or three hundred Trees in the space of a day—and that an Acre of Ground may be eased of the Trees and laid fit for Plowing in the same time—How far these assertions have been amply reallized by repeated experiments it is impossible for me at this distance to determine but if the accounts are not greatly exaggerated such powerful assistance must be of vast utility in many parts of this wooden Country where it is impossible for our Force (and labourers are not to be hired here) between the finishing of one Crop and preparations for another to clear Grounds fast enough to afford the proper changes either in the Planting or Farming business—The chief purport of this Letter therefore is to beg the

favour of you Gentlemen to make minute enquiries into the Tryals that have been made by order of the Society and if they have prooved satisfactory to send me one of these Engines by the first Ship bound to this River (Potomack)—If they are made of different sizes, I shoud prefer one of a middle Size, capable of raising a tree of 15 or 18 Inches Diameter—The Costs I am pretty much a stranger to 15, 20, & 25 Guineas have been spoké of but the Price (were it dble that) I shoud totally disregard provided the Engine is capable of performing what is related of it, and not of that complicated nature to be easily disordered, and rendered unfit for use, but constructed upon so plain, simple, and durable a Plan that the common Artificers of this Country may be able to set them to rights if any accidents shoud happen to them—If you shoud send one be so good as to let me have with it the most ample direction’s for the effectual using of it, together with a model of its manner of operating.
Mrs Washington woud take it as a favour, if you woud direct Mrs Shelby to send her a fashionable Summer Cloak & Hatt, a black Silk apron, 1 ps. of penny & one ps. of two penny Ribbon (white) and a pair of French bead Earings and Necklace—and I shoud be obliged to you for sending me a dozen and an half of Water Plates (Pewter with my Crest engraved). I am Gentn Yr Most Obedt Hble Servt

Go: Washington

